Title: From Thomas Jefferson to Philip Pendleton Barbour, 29 March 1825
From: Jefferson, Thomas
To: Barbour, Philip Pendleton


Dear Sir
Monticello
Mar. 29. 25
In your favor of the 12th inst. I observe an expression which did not strike me at the time, nor indeed till it occurred to my recolltn  yesterday it seemed to open the way for a proposition from us which has not been  made. it  presents the idea of a possibility that at the end of the year you might make an election in favor of our Professorship of law in preference to the office you hold . if the continuance in the office to the end of the year, and then  entering on, ours would reconcile you to this course, I should have no hesitation myself in agreeing to suspend the opening of the Law school until the commencement of our next term Feb. 1. but your acceptance nunc pro tunc could alone justify that delay. if therefore you could now say that you will accept our Law chair on the 1st day of Feb. next or at  some earlier day  which you might find convenient, without now naming it I am persuaded it would be acceded to by the Visitors, which point I form from the anxiety  they expressed for your acceptance, if  you can now give me  this assurance I will immediately write to obtain their separate approbns which will  place you on a certainty that they will confirm it at their first meeting as a board, I hope you will  see in. this agreement to suspend our school for a year    a proof of our being disposed to go  as far as duty will permit to obtain for the instn committed to our care the benefit of your services. with the assurance of my particular anxieties on this subject accept that of my high respect and esteem.